The conviction is for burglary; the punishment assessed is confinement in the State penitentiary for a term of two years.
This case involves the validity of proceedings to revoke a suspension of sentence, and is in every respect similar to the case of Porter v. State, No. 20,461, this day decided by us but not yet reported. (Page 473 of this volume). The same legal question was presented here as was presented in that case.
Having fully discussed the question in that case and finally disposed of it, we see no need of again discussing it.
For the reasons there assigned, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.